EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 No. 333-162430 and No. 333-162374 and Form S-8 No. 333-166813, No. 333-163124, No. 333-151859, No. 333-141738, No. 333-138368, No. 333-118729, No. 333-103129, No. 333-98245 and No. 333-48088 of Raptor Pharmaceutical Corp. of our report dated November 22, 2010, relating to the consolidated financial statements of Raptor Pharmaceutical Corp. (which report expresses an unqualified opinion and includes an explanatory paragraph regarding uncertainty about Raptor Pharmaceutical Corp.’s ability to continue as a going concern), which appear in Raptor Pharmaceutical Corp’s Annual Report on Form 10-K for the year ended August 31, 2010. We also consent to the reference to our firm under the heading “Experts” in such Registration Statements. /s/ Burr Pilger Mayer, Inc. San Francisco, California November 22, 2010
